United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted November 17, 2020
                               Decided November 18, 2020

                                         Before

                        DIANE S. SYKES, Chief Judge

                        DAVID F. HAMILTON, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge




No. 20-3216                                     Appeal from the
                                                United States District Court for the
ORLANDO CORDIA HALL,                            Southern District of Indiana,
    Petitioner-Appellant,                       Terre Haute Division.

      v.                                        No. 2:17-cv-00176-JPH-DLP

T. J. WATSON, Warden,                           James P. Hanlon,
       Respondent-Appellee.                     Judge.



                                       ORDER

        In September 1994, Orlando Hall and three coconspirators armed themselves
with handguns and a baseball bat and forcibly kidnapped 16-year-old Lisa Rene from
her brother’s apartment in Texas and drove her to Arkansas. United States v. Hall,
152 F.3d 381, 389 (5th Cir. 1998). Hall was a drug dealer, and he suspected Lisa’s brother
of reneging on a drug transaction. Id. For two days Hall and the others repeatedly raped
Lisa. Id. Then, because she knew too much, they killed her by bashing her head with a
shovel, gagging her, dousing her with gasoline, and burying her alive. Id. at 390.
No. 20-3216                                                                            Page 2

       A federal jury in the Northern District of Texas found Hall guilty on a capital
count of kidnapping resulting in death in violation of 18 U.S.C. § 1201(a)(1) and
recommended a death sentence pursuant to the Federal Death Penalty Act of 1994,
18 U.S.C. §§ 3591–3598. Hall, 152 F.3d at 390. Hall was also convicted of three other
crimes: conspiracy to commit kidnapping in violation of 18 U.S.C. § 1201(c); traveling in
interstate commerce with intent to commit a narcotics offense, id. § 1952; and using or
carrying a firearm during a crime of violence in violation of 18 U.S.C. § 924(c). Hall,
152 F.3d at 390. The § 1201(a)(1) count, kidnapping causing death, was the predicate
crime of violence for the § 924(c) count. The judge imposed a death sentence on the
capital kidnapping count as recommended by the jury. Id. For the three noncapital
counts, the judge structured the sentence as follows: a life sentence on the conspiracy
count, a 60-month concurrent sentence on the narcotics count, and a 60-month
consecutive sentence on the § 924(c) count. Id.

       The Fifth Circuit affirmed on direct appeal, id. at 427, and Hall twice
unsuccessfully pursued collateral relief under 28 U.S.C. § 2255, In re Hall, No. 19-10345,
2020 WL 6375718, at *2 (5th Cir. Oct. 30, 2020). This case involves his third attempt at
collateral relief. Hall asked the Fifth Circuit to authorize a successive § 2255 motion to
permit him to challenge his § 924(c) conviction in light of United States v. Davis,
139 S. Ct. 2319, 2336 (2019), which invalidated § 924(c)(3)(B)—the so-called “residual
clause” in the definition of “crime of violence”—as unconstitutionally vague. He argued
that the invalidity of the § 924(c) count entitled him to full resentencing on all counts,
including the § 1201(a)(1) conviction for kidnapping resulting in death for which he
received the death sentence. In a comprehensive opinion, the Fifth Circuit rejected the
claim on the merits and on that basis denied authorization. Specifically, the court held
that Davis has no effect on Hall’s § 924(c) conviction because the predicate offense—the
capital kidnapping count—is a crime of violence under § 924(c)(3)(A), the so-called
“elements clause” of the crime-of-violence definition. In re Hall, 2020 WL 6375718, at *5.

       Hall next turned to the Southern District of Indiana, where he is confined,
seeking relief under 28 U.S.C. § 2241, the general habeas statute, and raising the same
Davis challenge to his § 924(c) conviction. Under § 2255(e), a § 2241 habeas petition
“shall not be entertained” unless the remedy by motion under § 2255 is “inadequate or
ineffective to test the legality of” the prisoner’s detention. We’ve explained that this
“Savings Clause” opens a “‘narrow pathway’” to § 2241, but “to proceed down that
path[,] there must be something ‘structurally inadequate or ineffective about [§] 2255 as
a vehicle’ for the arguments raised in the § 2241 petition.” Lee v. Watson, 964 F.3d 663,
666 (7th Cir. 2020) (quoting Purkey v. United States, 964 F.3d 603, 611, 617 (7th Cir. 2020)).
No. 20-3216                                                                           Page 3

The district court dismissed the § 2241 petition, ruling that § 2255 is not inadequate or
ineffective as a vehicle for Hall’s Davis argument. The judge also denied his request for
a stay of execution. Hall appealed and renewed his motion for a stay of execution.

      We summarily affirm and deny the stay motion. This appeal is meritless for two
independent reasons. First, the death penalty was imposed on the conviction for
kidnapping resulting in death; that sentence stands on its own factual and legal
foundation and is unaffected by the validity or invalidity of Hall’s § 924(c) conviction.

       Second, Hall’s Davis challenge to his § 924(c) conviction is not cognizable under
§ 2241. To repeat: The Savings Clause is unavailable absent a structural defect in § 2255.
There is nothing structurally inadequate or ineffective about § 2255 as a vehicle for
Hall’s Davis challenge. Indeed, the Fifth Circuit thoroughly addressed the claim on the
merits and rejected it. In re Hall, 2020 WL 6375718, at *3–5. To access § 2241 via the
narrow gateway of the Savings Clause requires “‘a compelling showing’ that it was
‘impossible’ to use § 2255 to cure the defect identified in the § 2241 petition; ‘[i]t is not
enough that proper use of the statute results in a denial of relief.’” Lee, 964 F.3d at 666
(quoting Purkey, 964 F.3d at 615). Put slightly differently, “the words ‘inadequate or
ineffective,’ taken in context, must mean something more than unsuccessful.” Purkey,
964 F.3d at 615. Hall’s claim was simply unsuccessful; he challenged his § 924(c)
conviction in light of Davis and lost. There’s nothing structurally inadequate or
ineffective about § 2255 as a vehicle for this claim.

     The district court’s judgment is summarily AFFIRMED; the stay motion is
DENIED.